Title: To James Madison from William Harris Crawford, 27 September 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir,
War Department 27th. September 1816.

The enclosed letters to Mr. Crowninshield, and General Jackson, explain the views of the members of the Cabinet now in this City, upon the extraordinary information communicated in your letter of the 23d. instant.
The communication to the Executives of the States of Georgia, Kentuckey, Tennessee and Louisianna and of the Mississippi and Missouri Territories, seems to me to be proper.  It is not desirable that they should take any measures in anticipation of the threatened invasion, or to do any act which may produce public excitement.  The disposition already existing in the nation to embark in the Civil war now raging between Spain and her colonies is sufficiently strong to produce much embarrassment to the government.  With the additional excitement which a threatened invasion by Spain would necessarily produce the power of the Executive would be exerted in vain to restrain that disposition.  The communication should be therefore made under the strictest injunction of secrecy.  I have the honor to be Your most Obedt. and Very humble Servant,

Wm. H Crawford

